DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2021 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 13542560, 11845557, 11838027, 11676023, 60775816, 60774586, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed applications listed above are silent with respect to teaching “wherein the arm does not provide six degrees of freedom” to “implement a non-linear three-dimensional planned trajectory” as required by the claimed invention. As such, the instant invention cannot be awarded the priority dates of these applications. Instead, the instant invention is awarded the effective filing date of June 21, 2012 corresponding to application 61662702, of which has support for the claimed invention. 

Claim Interpretation
For claim interpretation, examiner is considering the claim 1, 11, 20 limitations “wherein the robot arm does not provide six degrees of freedom” as equal to “wherein the robot arm provides less than six degrees of freedom”. A robot arm with six or more degrees of freedom would not read on this limitation (since more than six degrees of 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest wherein a medical robot system “adapted to implement a non-linear three-dimensional planned trajectory between entry of the patient and a target, causing the robot arm to move the end effector along the non-linear three-dimensional planned trajectory between entry of the patient and the target in a selected sequence of movements to vary at least two or more of the x-axis, y-axis, roll and pitch of the end effector…wherein the arm does not provide six degrees of freedom…on a Cartesian positioning system”.  The technical advantage of the claimed invention is to provide the kinematics of the robot so as to produce less error-prone trajectories as compared to the prior art.
Exemplary prior art US 20080154389 to Smith (available as prior art), teaches a robot arm with Cartesian kinematic movements. However, Smith does not teach using the robot to produce a three-dimensional nonlinear trajectory, especially with a reduced degree of freedom (i.e. not six degrees of freedom) as claimed.
Exemplary prior art US 20060142657 to Quaid teaches three-dimensional non-linear trajectory movement (haptic objects, e.g. cone-shaped) but does not teach using Cartesian kinematics and reduced degrees of freedom. Instead, Quaid is directed towards rotational kinematics (i.e. Kuka type).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10835328 and US 10835326 to Crawford of which both include “wherein the arm does not provide six degrees of freedom” limitation as the instant invention but are not available as prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799